                     IN THE UNITED STATES DISTRICT COURT          FIL ED
                         FOR THE DISTRICT OF NEBRASKA      U.S. DISTR ICT COURT
                                                         DISTRIC T OF NEBRA SK A

UNITED STATES OF AMERICA,
                                                                     2019 APR -3 PM f: 24
                                                                    OF ic - O1' --1 - CLE
                    Plaintiff,                                   8:05CR6

      vs.
                                                                  ORDER
RICHARD D. MORGAN

                    Defendant.


      The government has filed a Motion to Dism iss [Filing No . 89] the Petition for

Offender Under Supervision [Filing No. 70] . For that reason , the motion is granted .

      IT IS ORDERED :

       1.    The Petition for Offender Under Supervision [Filing No. 70 , filed herein , is

             dism issed , without prejudice .



       Dated this 3rd day of April 2019.


                                                 BY THE COURT:
